DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive. Applicant argues that Lamkin fails to disclose generating a first and second universal directory by first and second DVRs because Lamkin discloses utilizing a centralized directory service (CDS) which would provide said universal directories to the DVRs from a central server. In response, Lamkin’s disclosure of a CDS is exemplary only, and states several times that other networking structures may be relied upon to achieve the same effect (such as Rendezvous with shared drive mapping, see Lamkin paragraphs 0054, 0056, 0218, 0219, and 0223). Lamkin is actually quite flexible regarding which network protocols are compatible and which file directory structures are usable (see Lamkin paragraphs 0068 and 0071 “CDS or other listing or database”). What Lamkin suggests to a person of ordinary skill in the art is the sharing of contents and content metadata between devices to create searchable directories utilizing peer to peer communications. This would motivate one of ordinary skill in the art at the time of effective filing to modify the combination of Lee and Peterka to include sharing content identifications between devices to create universal directories as claimed. The rejection has been updated to reflect the fact that a CDS is exemplary only.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,197,049. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,197,049 does not explicitly recite the implicit steps of communicating first and second identifications of first and second content to and from each first and second DVR, respectively. Said steps are implicit in that said first and second DVR both instantiate respective first and second universal directories which contain identifiers of both the first and second content. Because the claimed invention remains unchanged except for the correction of typographical errors, the claim mapping between claims 1, 12, and 18 of the outstanding application and claim 1 of U.S. Patent No. 11,197,049 as presented in the non-final office action mailed on August 9, 2022 remains unchanged and is incorporated by reference herein.
Claims 1, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,146,844. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims simply replace ‘tuner’ with ‘DVR’, and otherwise perform the exact same function of generating respective common universal directories containing the availability of respective resources. Because the claimed invention remains unchanged except for the correction of typographical errors, the claim mapping between claims 1, 12, and 18 of the outstanding application and claim 1 of U.S. Patent No. 11,146,844 as presented in the non-final office action mailed on August 9, 2022 remains unchanged and is incorporated by reference herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (7,917,008, provided by applicant) [Lee] in view of Peterka et al. (2014/0281489, provided by applicant) [Peterka] and Lamkin et al. (2006/0161635) [Lamkin].
Regarding claims 1, 12, and 18, Lee discloses a non-transitory machine-readable storage medium, having stored thereon computer instructions comprising:
first instantiating, by a first processor in a first electronic device, a first seamless DVR performing first operations (first DVR, col. 5 line 50 - col. 6 line 4); and
second instantiating, by a second processor in a second electronic device, a second seamless DVR performing second operations (second DVR, col. 5 line 50 - col. 6 line 4), within a local area network (LAN, fig. 3).
While Lee does disclose communication between DVRs for the purpose of conflict resolution (col. 12 lines 4-34), Lee fails to specifically disclose wherein the first operations comprise: first performing a first identification a first content; first communicating the first identification of the first content to the second seamless DVR; first receiving a second identification of a second content from the second seamless DVR; and first populating a first common universal directory based on the first identification of the first content and the second identification of the second content; wherein the second operations comprise: second performing the second identification of the second content; second communicating the second identification of the second content to the first seamless DVR; second receiving the first identification of the first content from the first seamless DVR; and second populating a second common universal directory based on the first identification of the first content and the second identification of the second content; and wherein the first common universal directory and the second common universal directory identify the first content and the second content as being available for use by the first electronic device and the second electronic device.
In an analogous art, Peterka teaches enabling home DVR devices to be accessible from any other device in the home network to act as a server for distributing content (paragraph 0062).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the machine-readable storage medium of Lee to include the first content and the second content as being available for use by the first electronic device and the second electronic device, as suggested by Peterka, for the benefit of having any stored content accessible from anywhere within a home network.
Lee and Peterka fail to disclose wherein the first operations comprise: first performing a first identification a first content; first communicating the first identification of the first content to the second seamless DVR; first receiving a second identification of a second content from the second seamless DVR; and first populating a first common universal directory based on the first identification of the first content and the second identification of the second content; wherein the second operations comprise: second performing the second identification of the second content; second communicating the second identification of the second content to the first seamless DVR; second receiving the first identification of the first content from the first seamless DVR; and second populating a second common universal directory based on the first identification of the first content and the second identification of the second content.
In an analogous art, Lamkin teaches storing content in a home network wherein devices share the identifiers of identified content with each other to create respective common universal directories in each device (such as Rendezvous with shared drive mapping, see paragraphs 0054, 0056, 0218, 0219, and 0223).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the machine-readable storage medium of Lee and Peterka to include first performing a first identification a first content; first communicating the first identification of the first content to the second seamless DVR; first receiving a second identification of a second content from the second seamless DVR; and first populating a first common universal directory based on the first identification of the first content and the second identification of the second content; wherein the second operations comprise: second performing the second identification of the second content; second communicating the second identification of the second content to the first seamless DVR; second receiving the first identification of the first content from the first seamless DVR; and second populating a second common universal directory based on the first identification of the first content and the second identification of the second content, as suggested by Lamkin, for the benefit of reducing network overhead by quickly allowing each device to access a full list of available content from a local content directory rather than querying each device in the network each time said information is required.

Regarding claim 2, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 1, wherein the first electronic device independently first populates the first common universal directory; and wherein the second electronic device independently second populates the second common universal directory (notification events occur each time new media is introduced, Lamkin paragraph 0070).

Regarding claim 3, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 2, wherein the computer instructions further comprise: third instantiating, by a third processor in a third electronic device, a third seamless DVR performing third operations; wherein the first operations further comprise: further first communicating the first identification of the first content to the third seamless DVR; further first receiving a third identification of a third content from the third seamless DVR; and further first populating the first common universal directory based on the first identification of the first content, the second identification of the second content, and the third identification of the third content; wherein the second operations further comprise: further second communicating the second identification of the second content to the third seamless DVR; further second receiving the third identification of the third content from the third seamless DVR; and further second populating the second common universal directory based on the first identification of the first content, the second identification of the second content, and the third identification of the third content; wherein the third operations comprise: third performing the third identification of the third content; third communicating the third identification of the third content to the first seamless DVR and to the second seamless DVR; third first receiving the first identification of the first content from the first seamless DVR; third second receiving the second identification of the second content from the second seamless DVR; and third populating a third common universal directory based on the first identification of the first content, the second identification of the second content, and the third identification of the third content (network includes at least a third DVR which performs the same functions as the first and second, Lee fig. 2).

Regarding claim 4, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 3, wherein the first common universal directory identifies a distinct status for the first content (Lamkin paragraph 0203).

Regarding claim 5, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 4, wherein the distinct status comprises one of playing on the first electronic device, playing on the second electronic device, and playing on the third electronic device (Lamkin paragraph 0203).

Regarding claim 6, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 5, wherein the computer instructions inhibit deletion of the first content when the distinct status is one of playing on the second electronic device and playing on the third electronic device (Lamkin paragraphs 0133-0134).

Regarding claim 7, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 1, wherein the first operations further comprise: first storing the first content in a first storage accessible by the first electronic device; and first populating a first content database identifying the first content, by a first title, as being stored on the first storage; wherein the second operations further comprise: second storing the second content in a second storage accessible by the second electronic device; and second populating a second content database identifying the second content, by a second title, as being stored on the second storage; wherein the first common universal directory and the second common universal directory identify of the first content and the second content, respectively, by the first title and the second title; and wherein the first common universal directory and the second common universal directory are combinations of content (Lamkin paragraphs 0070-0071).

Regarding claim 8, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 7, wherein use of the first content and the second content, by one or more of the first electronic device and the second electronic device, requires access to a common DRM key (Lamkin paragraph 0192).

Regarding claim 9, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 8, wherein the common DRM key is a household key; and wherein the first electronic device and the second electronic device are associated with a given household (Lamkin paragraph 0215).

Regarding claim 10, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 1, wherein the first content is received from an Internet streaming content source; and wherein the second content is received from a second Internet streaming content source (Lee col. 4 lines 4-25).

Regarding claim 11, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 1, wherein the first operations further comprise: accessing a first storage storing information in at least one of a content database, a user database, a history database, and a support database; and instructing the first seamless DVR to first populate the first common universal directory in view of a user preference provided in the user database (Lamkin paragraph 0124).

Regarding claim 13, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 12, wherein the operations further comprise: launching and conducting a session by providing access by the source user device to the destination user device; and wherein the source user device is one of the first user device and the second user device and the destination user device is a respective opposite of the first user device and the second user device (when a DVR is used a server for content, Peterka paragraph 0062).

Regarding claim 14, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 12, wherein the first instance and the second instance of the common universal directory are generated separately and respectively by the first user device and the second user device (notification events occur each time new media is introduced, Lamkin paragraph 0070).

Regarding claim 15, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 12, wherein the operations further comprise: receiving another available signal response from a third user device on the LAN; determining whether the third user device is permitted to participate in the session; if the third user device is permitted to participate in the session, publishing, by the third user device, a third content directory on the LAN; publishing, by the first user device, a republished first content directory on the LAN; publishing, by the second user device, a republished second content directory on the LAN; and generating respective new instances of a second common universal directory based on content identified in the republished first content directory, in the republished second content directory, and in the third content directory (network includes at least a third DVR which performs the same functions as the first and second, Lee fig. 2, wherein permissions are first verified, Lamkin paragraph 0166).

Regarding claim 16, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 15, wherein the republished first content directory differs from the first content directory (addition of new content, Lamkin paragraph 0070).

Regarding claim 17, Lee, Peterka, and Lamkin disclose the non-transitory machine- readable storage medium of claim 16, wherein the operations further comprise: determining whether at least two of the first user device, the second user device and the third user device are permitted to participate in a second session (permissions are first verified, Lamkin paragraph 0166).

Regarding claim 19, Lee, Peterka, and Lamkin disclose the user device of claim 18, wherein at least one of the first content and the second content is Internet streaming content (Lee col. 4 lines 4-25).

Regarding claim 20, Lee, Peterka, and Lamkin disclose the user device of claim 18, further comprising: a storage that includes a first user database; and wherein during a second session, the first user device populates the first instance of the common universal directory based upon the second content stored on the second user device (Lamkin paragraph 0070) and at least one user preference provided in the first user database (Lamkin paragraph 0124).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421